Citation Nr: 0809699	
Decision Date: 03/24/08    Archive Date: 04/09/08

DOCKET NO.  05-20 935	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUES

1.  Entitlement to service connection for bilateral hearing 
loss.

2.  Entitlement to service connection for bilateral tinnitus.

3.  Entitlement to service connection for hypertension.


REPRESENTATION

Appellant represented by:	California Department of 
Veterans Affairs


ATTORNEY FOR THE BOARD

A. Barone, Associate Counsel




INTRODUCTION

The veteran had active service from June 1966 to May 1968.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 2004 rating determination of a 
Regional Office (RO) of the Department of Veterans Affairs 
(VA).  A notice of disagreement was received in August 2004, 
a statement of the case was issued in March 2005, and a 
substantive appeal was received in May 2005.

Additionally, the Board notes that this appeal originally 
included an additional issue involving entitlement to service 
connection for PTSD.  During the course of this appeal, the 
RO granted service connection for PTSD in a January 2007 
rating decision, resolving that issue on appeal.  The veteran 
was assigned a 100 percent disability rating for his service 
connected PTSD.  In August 2007, the veteran's representative 
submitted a statement conveying that an effort had been made 
by the representative to contact the veteran and determine 
whether he still desired to pursue these remaining issues on 
appeal, but the veteran could not be reached.  Thus, this 
Board decision will proceed to adjudicate all of the 
remaining issues on appeal.

The Board notes that the veteran's substantive appeal 
submission did not specify whether the veteran desired to 
testify at a Board hearing.  In August 2007, the RO sent a 
letter to the veteran notifying him of his right to a hearing 
and giving him another opportunity to request a hearing.  The 
veteran did not reply to this correspondence and has made no 
indication of any desire to testify at a Board hearing.


FINDINGS OF FACT

1.  There is no competent evidence, to include the results of 
the March 2004 VA audiological examination, showing puretone 
hearing thresholds, at 500, 1000, 2000, 3000, and 4000 Hertz, 
of greater than 40 decibels in any frequency, or showing 
puretone thresholds of 26 decibels or greater in 3 or more 
frequencies; there is no competent evidence of speech 
recognition scores below 94 percent in either ear.

2.  Tinnitus is not shown to have manifested during the 
veteran's active duty service or for many years thereafter, 
nor is tinnitus shown to be otherwise related to such 
service.

3.  Hypertension was not manifested during the veteran's 
active duty service or for many years thereafter, nor is 
hypertension otherwise causally related to the veteran's 
active duty service.


CONCLUSIONS OF LAW

1.  The veteran does not have a hearing loss disability that 
is related to his active service.  38 U.S.C.A. §§ 1101, 1110, 
1112, 1154(b), 5107(b) (West 2002); 38 C.F.R. §§ 3.303, 
3.307, 3.309(a), 3.385 (2007). 

2.  The veteran's tinnitus was not incurred in or aggravated 
by the veteran's active duty service, nor may it be presumed 
to have incurred in such service.  38 U.S.C.A. §§ 1101, 1110, 
1112, 1154(b), 5107(b) (West 2002); 38 C.F.R. §§ 3.303, 
3.307, 3.309(a) (2007).

3.  Hypertension was not incurred in or aggravated during the 
veteran's active duty service, nor may it be presumed to have 
been incurred in such service.  38 U.S.C.A. §§ 1101, 1110, 
1112, 1154(b), 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 
3.309 (2007).




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000

The Board acknowledges the Veterans Claims Assistance Act of 
2000 (VCAA).  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 
2002).  This legislation provides, among other things, for 
notice and assistance to claimants under certain 
circumstances.  VA has issued final rules to amend 
adjudication regulations to implement the provisions of VCAA.  
See 38 C.F.R §§ 3.102, 3.156(a), 3.159 and 3.326(a).  The 
intended effect of the regulations is to establish clear 
guidelines consistent with the intent of Congress regarding 
the timing and the scope of assistance VA will provide to a 
claimant who files a substantially complete application for 
VA benefits, or who attempts to reopen a previously denied 
claim.

After reviewing the claims folder, the Board finds that the 
claimant has been notified of the applicable laws and 
regulations which set forth the necessary criteria for the 
benefit currently sought.  In letters sent in January 2004 
and January 2006, the claimant was informed of the 
information and evidence necessary to warrant entitlement to 
the benefits sought.  Moreover, the appellant was advised of 
the types of evidence VA would assist him in obtaining as 
well as his own responsibilities with regard to identifying 
relevant evidence.  See Quartuccio v. Principi, 16 Vet.App. 
183 (2002); Charles v. Principi, 16 Vet.App. 370 (2002).  The 
Board notes that the January 2004 letter was sent to the 
appellant prior to the June 2004 RO rating decision currently 
on appeal, and the January 2006 letter was sent to the 
appellant prior to the most recent RO readjudication of the 
issues on appeal in connection with the issuance of a January 
2007 supplemental statement of the case.  The VCAA notice was 
therefore effectively timely.  See Pelegrini v. Principi, 18 
Vet.App. 112 (2004).

The Board also notes that the January 2004 and January 2006 
letters effectively notified the appellant of the need to 
submit any pertinent evidence in the appellant's possession.  
In this regard, the appellant was advised of the need to 
produce evidence in support of his claims, that it was the 
appellant's responsibility to make sure that such evidence 
was received by the RO, and that the appellant needed to 
inform the RO about any medical evidence not yet submitted.  
The Board believes that a reasonable inference from such 
communication was that the appellant must furnish any 
pertinent evidence that the appellant may have.  Therefore, 
the requirements of 38 C.F.R. § 3.159(b)(1) have been 
effectively met.  The Board finds that all notices required 
by VCAA and implementing regulations were furnished to the 
appellant and that no useful purpose would be served by 
delaying appellate review to send out additional VCAA notice 
letters.

During the pendency of this appeal, on March 3, 2006, the 
Court issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, 19 Vet.App. 473 (2006), which 
held that the VCAA notice requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service connection claim.  Those five elements include: 
1) veteran status; 2) existence of a disability; 3) a 
connection between the veteran's service and the disability; 
4) degree of disability; and 5) effective date of the 
disability.  The Court held that upon receipt of an 
application for a service-connection claim, 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating or is necessary to substantiate the elements 
of the claim as reasonably contemplated by the application.  
Id. at 486.  Additionally, this notice must include 
notification that a disability rating and an effective date 
for the award of benefits will be assigned if the benefits 
are awarded.  Id. at 488.

In the present appeal, the appellant was provided with notice 
of what type of information and evidence was needed to 
substantiate his claims by showing the nature and history of 
the claimed disabilities, but there has been no timely notice 
of the types of evidence necessary to establish particular 
ratings and effective dates for any ratings that may be 
granted.  The Board notes that the RO did furnish the 
appellant with a letter in January 2008 which directly 
explained how VA determines disability ratings and effective 
dates, but this notice was arguably untimely.  Despite the 
untimely notice provided to the appellant, the Board finds no 
prejudice to the appellant in proceeding with the issuance of 
a final decision.  See Bernard v. Brown, 4 Vet.App. 384, 394 
(1993) (where the Board addresses a question that has not 
been addressed by the agency of original jurisdiction, the 
Board must consider whether the appellant has been prejudiced 
thereby).  The Board finds below that the preponderance of 
the evidence is against granting service connection in any 
issue on appeal; thus, no rating or effective date will be 
assigned and questions concerning such assignments are 
rendered moot.

Furthermore, the Board finds that there has been substantial 
compliance with the assistance provisions set forth in the 
law and regulations.  The record as it stands includes 
sufficient competent evidence.  All available pertinent 
records, in-service, private, and VA, have been obtained.  
The veteran has been afforded a VA examination to evaluate 
his claimed hearing loss and tinnitus in this appeal; a March 
2004 VA examination report is of record.

The Board declines to obtain a medical nexus opinion with 
respect to the claim of service connection for hypertension, 
because there is no evidence of pertinent disability in 
service or for many years following service.  Even accepting 
that the veteran may be currently diagnosed with 
hypertension, there is no evidentiary indication that any 
such disability was incurred during service or for many years 
following service.  See Charles v. Principi, 16 Vet.App. 370 
(2002).  Indeed, there is no competent medical evidence of 
record showing any history of hypertension until at least May 
2002, 34 years after separation from active service.  
Moreover, the May 2002 VA medical report referring to a 
history of hypertension also shows the absence of chronicity 
to any prior hypertension history; the May 2002 report shows 
that the veteran was not receiving any treatment for 
hypertension at that time and that his blood pressure was 
expressly interpreted as "acceptable" with no need to 
"start any therapy at this time."  Although the veteran's 
November 2003 claim suggests that he had received treatment 
for hypertension since 1971, there is no evidence of such 
treatment to establish a continuity or chronicity of 
hypertension.  Additionally, in an October 2004 statement, 
the veteran explained that he actually has "not seen anyone 
for my hypertension."

In view of the absence of any diagnosis or medical treatment 
for hypertension for more than 35 years following service, 
the absence of any abnormal blood pressure readings during 
service or for many years thereafter, and the negative 
examination performed at separation from service, any opinion 
relating current hypertension to service would certainly be 
speculative.  However, service connection may not be based on 
a resort to pure speculation or even remote possibility.  See 
38 C.F.R. § 3.102.  The duty to assist is not invoked, even 
under Charles, where 'no reasonable possibility exists that 
such assistance would aid in substantiating the claim.'  38 
U.S.C.A. § 5103A(a)(2).

The Board finds that the record as it stands includes 
adequate competent evidence to allow the Board to decide the 
case and no further action is necessary.  See generally 38 
C.F.R. § 3.159(c)(4).  No additional pertinent evidence has 
been identified by the claimant as relevant to this appeal.  
Under these circumstances, no further action is necessary to 
assist the claimant with this appeal.

Analysis

The issues on appeal involve the veteran's claims of 
entitlement to service connection for several disabilities.  
Applicable law provides that service connection will be 
granted if it is shown that the veteran suffers from 
disability resulting from an injury suffered or disease 
contracted in line of duty, or for aggravation of a 
preexisting injury suffered or disease contracted in line of 
duty, in the active military, naval, or air service.  38 
U.S.C.A. § 1110; 38 C.F.R. § 3.303.  That an injury occurred 
in service alone is not enough; there must be chronic 
disability resulting from that injury.  If there is no 
showing of a resulting chronic condition during service, then 
a showing of continuity of symptomatology after service is 
required to support a finding of chronicity.  38 C.F.R. 
§ 3.303(b).  Additionally, for veterans who have served 90 
days or more of active service during a war period or after 
December 31, 1946, certain chronic disabilities such as 
organic diseases of the nervous system and certain chronic 
cardiovascular-renal diseases (including hypertension), are 
presumed to have been incurred in service if manifest to a 
compensable degree within one year of discharge from service.  
38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307, 3.309.  
Service connection may also be granted for any disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).

The record reflects that the appellant in this case engaged 
in combat, as has been established by the RO in the January 
2007 rating decision granting service connection for PTSD.  
The veteran's current claims may contemplate that his 
disabilities, particularly hearing loss and tinnitus, were 
possibly caused during a traumatic incident related to 
combat.  Pursuant to 38 U.S.C.A. § 1154(b), with respect to 
combat veterans, 'The Secretary shall accept as sufficient 
proof of service-connection ... satisfactory lay or other 
evidence of service incurrence or aggravation of such injury 
or disease, if consistent with the circumstances, conditions 
and hardships of such service ....  Service-connection of such 
injury or disease may be rebutted by clear and convincing 
evidence to the contrary.'  See also 38 C.F.R. § 3.304(d).

However, the United States Court of Appeals for Veterans 
Claims (the Court) has further held that 38 U.S.C.A. 
§ 1154(b) can be used only to provide a factual basis upon 
which a determination could be made that a particular disease 
or injury was incurred or aggravated in service, not to link 
the claimed disorder etiologically to the current disorder.  
See Libertine v. Brown, 9 Vet.App. 521, 522-23 (1996).  
Section 1154(b) does not establish service connection for a 
combat veteran; it aids him by relaxing the adjudicative 
evidentiary requirements for determining what happened in 
service.  A veteran must still generally establish his claim 
by competent medical evidence tending to show a current 
disability and a nexus between that disability and those 
service events.  See Gregory v. Brown, 8 Vet.App. 563, 567 
(1996).  In Kessel v. West, 13 Vet.App. 9 (1999), the Court 
affirmed that the 38 U.S.C.A. § 1154(b) presumption only 
relates to the question of service incurrence, it does not 
relate to questions of whether the veteran has a current 
disability or whether there was a nexus between the in-
service event and the current disability.

The Board briefly notes that, in this case, the veteran has 
made no specific contention that any disability on appeal 
began during a specific undocumented combat incident.  The 
Board has given consideration to the veteran's shown combat 
experience, nevertheless, in evaluating the claims on appeal.  
However, the Board notes that entitlement to service 
connection for hearing loss and tinnitus are denied on the 
basis of evidence showing that the veteran denied any history 
of ear trouble or hearing problems at his May 1968 discharge 
examination, that he does not currently suffer from hearing 
loss disability, and that he does not currently suffer from 
the type of tinnitus symptoms consistent with acoustic 
trauma.  Entitlement to service connection for hypertension 
is denied on a showing of no continuity of chronic 
symptomatology following service.  Thus, even accepting all 
of the veteran's statements of record regarding the 
conditions of his verified combat experience, service 
connection for the disabilities on appeal is not warranted; 
the reasons and bases for these determinations are discussed 
in greater detail below.

Bilateral hearing loss

Certain chronic disabilities, such as organic diseases of the 
nervous system, 
are presumed to have been incurred in service if manifest to 
a compensable degree within one year of discharge from 
service.  38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307, 
3.309.  In an October 4, 1995, opinion, VA's Under Secretary 
for Health determined that it was appropriate to consider 
high frequency sensorineural hearing loss an organic disease 
of the nervous system and therefore a presumptive disability.

Service connection for impaired hearing is subject to 38 
C.F.R. § 3.385, which provides that impaired hearing will be 
considered to be a disability when the auditory threshold in 
any of the frequencies of 500, 1000, 2000, 3000, 4000 Hertz 
is 40 decibels or greater; or when the auditory thresholds 
for at least three of the frequencies 500, 1000, 2000, 3000, 
or 4000 Hertz are 26 decibels or greater; or when speech 
recognition scores using the Maryland CNC Test are less than 
94 percent.  See also Hensley v. Brown, 5 Vet.App. 155 
(1993).

The Board acknowledges that the lack of any evidence that the 
veteran exhibited hearing loss during service is not fatal to 
his claim.  The laws and regulations do not require in 
service complaints of or treatment for hearing loss in order 
to establish service connection.  See Ledford v. Derwinski, 3 
Vet.App. 87, 89 (1992).  Instead, as noted by the United 
States Court of Appeals for Veterans Claims (Court):

[W]here the regulatory threshold requirements for 
hearing disability are not met until several years 
after separation from service, the record must 
include evidence of exposure to disease or injury 
in service that would adversely affect the auditory 
system and post- service test results meeting the 
criteria of 38 C.F.R. § 3.385....For example, if 
the record shows (a) acoustic trauma due to 
significant noise exposure in service and 
audiometric test results reflecting an upward shift 
in tested thresholds in service, though still not 
meeting the requirements for "disability" under 38 
C.F.R. § 3.385, and (b) post-service audiometric 
testing produces findings meeting the requirements 
of 38 C.F.R. § 3.385, rating authorities must 
consider whether there is a medically sound basis 
to attribute the post-service findings to the 
injury in service, or whether they are more 
properly attributable to intercurrent causes.

Hensley v. Brown, 5 Vet.App. 155, 159 (1993) (quoting from a 
brief of the VA Secretary).

Upon review, both service medical records and post-service 
medical records are 
negative for hearing loss disability.  Post-service medical 
evidence includes, most pertinently, the report of a March 
2004 VA audiology examination.  The examination indicated the 
following puretone thresholds:

HERTZ

500
1000
2000
3000
4000
RIGHT
20
15
15
20
20
LEFT
10
10
10
15
20

Speech audiometry revealed speech recognition ability of 96 
percent in the right ear and 94 percent in the left ear.  The 
diagnosis was both ears were within normal limits; no hearing 
loss or pathology of the ears was noted.

The results of the March 2004 VA examination do not show 
sufficient hearing loss to qualify as hearing loss disability 
for VA benefit purposes.  The veteran's puretone thresholds, 
at 500, 1000, 2000, 3000, and 4000 Hertz, were less than 40 
decibels in all frequencies for both ears, and he did not 
show puretone thresholds of 26 decibels or more in 3 or more 
frequencies in either ear.  His scores on the Maryland CNC 
Test were not less than 94 percent in either ear.  The 
veteran has not identified any post-service testing otherwise 
revealing the presence of hearing loss disability for VA 
compensation purposes.

The Board has carefully reviewed the veteran's service and 
post-service medical records and notes an audiological 
examination report from the veteran's March 1966 induction 
examination.  The Board notes, in passing, that this report 
shows no suggestion of any hearing deficit meeting the 
criteria for hearing loss disability for VA purposes (even 
accounting for conversion of the data from ASA to ISO units).  
The Board also notes that the veteran's May 1968 separation 
examination report contains no audiological testing results 
in detail, but does show that the veteran's ear were 
clinically determined to be normal with no suggestion of 
diagnosis or complaints of hearing problems; the associated 
May 1968 medical history questionnaire shows that the veteran 
expressly denied having any history of experiencing ear 
trouble or hearing loss.  The veteran's November 2003 claim 
indicates that the veteran did not receive any treatment for 
hearing loss prior to filing this claim, and correspondingly 
there is no audiological data showing the veteran's hearing 
acuity during the more than 35 years following service prior 
to this claim.  Thus, there is no medical evidence showing an 
auditory threshold in any of the pertinent frequencies to be 
40 decibels or greater for either ear at any time, nor is 
there any examination report showing auditory thresholds of 
26 decibels or greater for at least three of the pertinent 
frequencies in either ear at any time; there is no 
examination indicating that speech recognition scoring using 
the Maryland CNC Test has ever been less than 94 percent for 
either ear at any time.

The above findings fail to demonstrate hearing loss 
disability in service or following service for VA 
compensation purposes.  38 C.F.R. § 3.385.  The Board 
acknowledges that a lack of evidence that the veteran 
exhibited hearing loss disability during service is not fatal 
to his claim.  The laws and regulations do not require in-
service complaints of or treatment for hearing loss in order 
to establish service connection.  See Ledford v. Derwinski, 3 
Vet.App. 87, 89 (1992).  However, in the absence of proof of 
a present disability there can be no valid claim.  See 
Brammer v. Derwinski, 3 Vet.App. 223, 225 (1992).  Based on 
the above, the Board finds that the veteran has presented no 
competent medical evidence showing a hearing loss disability 
for VA purposes.  Since there is no current hearing loss 
disability, service connection for hearing loss is not 
warranted.

The Board has carefully reviewed this claim and understands 
the veteran's belief that he may suffer from hearing loss 
that is more severe than testing reflects.  However, the 
Board must rely upon the objective results of authorized 
audiological examination under 38 C.F.R. § 3.385.  See Colvin 
v. Derwinski, 1 Vet.App. 174, 175 (1991) (the Board cannot 
base its decisions on its own unsubstantiated medical 
opinions).  Moreover, while the veteran as a lay person is 
competent to provide evidence regarding symptomatology, he is 
not competent to provide evidence regarding the clinical 
medical characterization of his current hearing capability.  
See Espiritu v. Derwinski, 2 Vet.App. 492 (1992).

For service connection to be granted there must be a current 
disability resulting from a condition or injury in service.  
See Rabideau v. Derwinski, 2 Vet.App. 141, 144 (1992); Chelte 
v. Brown, 10 Vet. App. 268, 271 (1997); Brammer, supra.  
Here, even accepting that the veteran was exposed to loud 
noises in service, the competent medical evidence show that 
the veteran does not have current hearing loss disability.  
In the absence of proof of a present disorder of either ear, 
there can be no valid claim.

Tinnitus

With regard to the veteran's claim of entitlement to service 
connection for tinnitus, the Board finds there is no 
competent evidence of record documenting the presence of 
tinnitus in the service medical records or shortly 
thereafter.  The May 1968 separation examination report shows 
that the veteran's ears were clinically evaluated as normal 
at that time.  Further, the associated May 1968 medical 
history questionnaire shows that the veteran expressly denied 
having any history of experiencing ear trouble or hearing 
loss.  The veteran's entire service medical records are 
negative for any complaints or treatments for tinnitus in 
service.

The Board notes that there are no post-service medical 
reports pertaining to tinnitus until many years after his 
separation from active duty service.  The November 2003 claim 
and the March 2004 VA examination report show that the 
veteran contends that his tinnitus began during service in 
1968, and the November 2003 claim shows that the veteran 
claims he had never been treated for the symptoms prior to 
filing this claim.  Although the veteran contends that he has 
had tinnitus since service, this lengthy period of over 35 
years following active service without any contemporaneous 
evidence of treatment or complaint suggests that there has 
not been a continuity of symptomatology.  See Maxson v. 
Gober, 230 F.3d 1330 (Fed.Cir. 2000).  In sum, there is no 
supporting evidence showing continuity of tinnitus symptoms 
from service to show a nexus to active service, and there is 
no showing that the veteran's tinnitus manifested within one 
year of his separation from active service.

Significantly, the March 2004 VA examination report of record 
further weighs against this claim with the presentation of a 
significant medical opinion.  The report offers a competent 
and probative medical opinion that the nature of the 
veteran's tinnitus symptoms are such that they are medically 
interpreted not to be "noise induced."  The March 2004 VA 
examination report shows that the examiner reviewed the 
claims-file, personally examined the veteran, and considered 
the veteran's own description of his tinnitus symptoms.  
Based upon the available information, the examiner concluded 
that "Although Vet reports long standing tinnitus and 
hearing difficulties, tinnitus seems mild and appears to be 
more like normal occurring tinnitus than noise induced."  
This is significant in that it strongly suggests that the 
veteran's self-described tinnitus symptoms have been 
clinically interpreted to be most consistent with a form 
tinnitus with an etiology not related to acquired acoustic 
injury or noise exposure.  "Normal occurring" tinnitus does 
not suggest any etiological link to the veteran's military 
service.  The Board finds the March 2004 VA examination 
report's findings to be significantly probative in that they 
are informed by review of the claims file as well as 
inspection and interview of the veteran.

The Board is thus presented with an evidentiary record which 
does not show tinnitus during service, at the time of 
discharge from service, or for many years following service.  
The record also presents uncontradicted medical evidence that 
the current complaints of tinnitus are not consistent with 
the form of acquired tinnitus which would result from 
military acoustic trauma.  The Board acknowledges the 
veteran's own contention that his current tinnitus was caused 
during service, presumably due to acoustic trauma.  However, 
while the veteran as a lay person is competent to provide 
evidence regarding injury and symptomatology, he is not 
competent to provide evidence regarding diagnosis or 
etiology.  See Espiritu v. Derwinski, 2 Vet.App. 492 (1992).  
Only a medical professional can provide evidence of a 
diagnosis or etiology of a disease or disorder.  In this 
case, there is no competent medical evidence suggesting that 
the veteran currently suffers from any form of tinnitus 
etiologically related to his military service.

Hypertension

The veteran claims entitlement to service connection for 
hypertension.  The evidence of record reflects, including in 
a May 2004 VA medical report, that the veteran is currently 
diagnosed with hypertension.

However, the Board finds that there is no competent medical 
evidence showing that the veteran's current hypertension 
manifested during his military service.  The service medical 
records do not reflect any treatment for hypertension.  The 
veteran's March 1966 induction examination report shows 
recorded blood pressure of "134/65" and was interpreted as 
consistent with the finding that the veteran's heart and 
vascular health were clinically normal with no pertinent 
abnormalities.  No in-service treatment record shows any 
indication of a diagnosis of hypertension.

Most significantly, the Board observes that the veteran 
responded to the medical history questionnaire during his May 
1968 separation examination with an indication that he had 
manifested abnormal blood pressure at some point in his 
medical history.  The Board has given careful consideration 
to this information, but can find no suggestion whatsoever of 
any instance of hypertension or abnormal blood pressure in 
the veteran's service medical records.  Moreover, the May 
1968 separation examination report shows that the veteran's 
blood pressure was recorded as "138/76" and the veteran's 
heart and vascular health were assessed to be clinically 
normal with no pertinent abnormalities noted.  No suggestion 
of a hypertension diagnosis, nor any other pertinent 
suggestion of hypertension, is clinically noted.  The May 
1968 questionnaire also reflects that the veteran 
specifically stated that his health was "good."  The sum of 
the information associated with the May 1968 separation 
examination report indicates that trained medical 
professionals were not of the opinion that the veteran had 
developed any chronic hypertension; the record also suggests 
that the veteran himself, although reporting some history of 
abnormal blood pressure, was not of the belief that he 
suffered from chronic hypertension at that time.

The Board considers these reports to be highly probative, as 
they reflect the veteran's own report of his symptom and 
treatment history and a competent medical assessment of his 
heart and vascular health contemporaneous to the conclusion 
of his period of active duty service.  These reports, in the 
context of the service medical records as a whole, weigh 
against the veteran's claim to the extent that they show that 
the veteran did not manifest hypertension during active duty 
service, and was clinically determined to be free of any 
chronic heart or vascular disease as of the conclusion of the 
veteran's period of service.

Also of substantial significance in this case is the absence 
of evidence of chronic hypertension for many years following 
discharge from service.  Even accepting that the veteran may 
currently suffer from diagnosed hypertension, the record 
contains no contemporaneous indication of symptomatology or 
treatment for hypertension for at least 34 years following 
separation from service.  The veteran's VA treatment records 
reflect that a history of hypertension was discussed in May 
2002, but with notations showing that no treatment was needed 
and no abnormal blood pressure was found at that time.  The 
veteran was subsequently diagnosed with hypertension, 
including as documented in a May 2004 VA medical record.  
Even accepting for the sake of the veteran's argument that 
hypertension was shown to have manifested as early as the May 
2002 documented discussion of hypertension, this still leaves 
a period of 34 years following service without any 
contemporaneous competent evidence of hypertension.  This 
lengthy period without contemporaneous evidence of complaint 
or treatment weighs against the claim.  See Maxson v. Gober, 
230 F.3d 1330 (Fed.Cir. 2000).

Indeed, in view of the absence of any indication of 
hypertension during service, the negative examination 
performed at separation from service, and the absence of any 
suggestion of hypertension until at least 34 years post-
service, any finding relating current hypertension to service 
would certainly be speculative.  However, service connection 
may not be based on a resort to pure speculation or even 
remote possibility.  See 38 C.F.R. § 3.102.

Conclusion

Other than the veteran's contentions, the record contains no 
competent evidence of a current diagnosis of hearing loss 
disability.  As such, the Board concludes that the 
preponderance of the evidence is against a finding that the 
veteran has hearing loss disability for VA purposes.

Overall, the medical evidence simply does not show that the 
veteran had tinnitus during service or shortly thereafter, 
and there is uncontradicted medical evidence showing that the 
nature of the veteran's tinnitus is unlikely to be associated 
with acoustic-traumatic incurrence in service.  Thus, a 
preponderance of evidence is against the veteran's claim of 
entitlement to service connection for tinnitus.

Finally, the medical evidence simply does not show that the 
veteran had chronic hypertension during service or for many 
years thereafter, and there is medical evidence suggesting 
that the veteran did not have signs of chronic hypertension 
nor any medical treatment for hypertension as of May 2002.  
Thus, a preponderance of evidence is against the veteran's 
claim of entitlement to service connection for hypertension.

In drawing these conclusions, the Board has reviewed and 
considered all of the evidence in the claims folder, 
featuring the key items of evidence discussed above as well 
as general VA treatment records and private medical records 
which contain no pertinent evidence to contradict the 
findings discussed above.  As the preponderance of the 
evidence weighs against each claim, the benefit-of-the-doubt 
doctrine does not apply and the claims must be denied.  38 
U.S.C.A. § 5107(b) (West 2002); Gilbert v. Derwinski, 1 
Vet.App. 49, 55 (1990).


ORDER

The appeal is denied as to all issues.


____________________________________________
ALAN S. PEEVY
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


